DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 7, 8, 5, 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, 18, and 11, respectively, of U.S. Patent No. 11,330,401. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a slightly broader version of the ‘401 claims:

Instant Claim 1
‘401 Claim 1
A method, comprising:
for a local group of user equipment of a collection of local groups of user equipment, selecting, by first network equipment comprising a processor, a selection parameter for selection of a first user equipment of the local group to be a local manager of the local group of user equipment; and
A method, comprising: 
for a local group of user equipment of a collection of local groups of user equipment, selecting, by network equipment comprising a processor, an association parameter that provides a criterion for selection of a first user equipment of the local group to be a local manager of the local group of user equipment; and 
communicating, by the first network equipment, to a second user equipment in the local group, the selection parameter, enabling the second user equipment to, 
communicating, by the network equipment, to a second user equipment in the local group, the association parameter, enabling the second user equipment to: 
based on the selection parameter, 
based on the association parameter… 
select the first user equipment as the local manager from a group of candidate local managers of the local group, wherein the local manager performs group management functions for the local group.
… select the first user equipment as the local manager from a group of candidate local managers of the local group, wherein the local manager performs group management functions for the local group.


	RE Claim 2, See ‘401 Claim 2.
	RE Claim 3, See ‘401 Claim 3.
	RE Claim 4, See ‘401 Claim 4.
	RE Claim 5, See ‘401 Claim 7.
	RE Claim 6, See ‘401 Claim 8.
	RE Claim 7, See ‘401 Claim 5.
	RE Claim 8, See ‘401 Claim 6.
	RE Claim 9, See ‘401 Claim 9.
	RE Claim 10, See ‘401 Claim 10.
	RE Claim 11, See ‘401 Claim 11.
	RE Claim 12, See ‘401 Claim 12.
	RE Claim 13, See ‘401 Claim 13.
	RE Claim 14, See ‘401 Claim 14.
	RE Claim 15, See ‘401 Claim 15.
	RE Claim 16, See ‘401 Claim 16.
	RE Claim 17, See ‘401 Claim 17.
	RE Claim 18, See ‘401 Claim 19.
	RE Claim 19, See ‘401 Claim 18.
	RE Claim 20, See ‘401 Claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. (US# 2020/0092685 hereinafter referred to as Fehrenbach) in view of Hao et al. (US# 2017/0155703 hereinafter referred to as Hao).

	RE Claim 1, Fehrenbach discloses a method, comprising:
	for a local group of user equipment of a collection of local groups of user equipment (See Fehrenbach FIG 5), selecting, by first network equipment comprising a processor (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station), a selection parameter for selection of a first user equipment of the local group to be a local manager of the local group of user equipment (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager); and
	communicating, by the first network equipment, to a second user equipment, the selection parameter, enabling the second user equipment to, based on the selection parameter, select the first user equipment as the local manager from a group of candidate local managers of the group of user equipment (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station providing parameters/control information to UE for UE to decide which group manager to select), wherein the local manager performs group management functions for the local group (See Fehrenbach [0025]).
	Fehrenbach does not specifically disclose
	The second user equipment being already in the local group; or
	The group of candidate local managers being of the local group.
	However, Hao teaches of 
	The second user equipment being already in the local group (See Hao FIG 1A – IoT devices 110 part of local network); 
	The group of candidate local managers being of the local group (See Hao FIG 1A; [0048] – IoT devices 110 selected as new leader is already part of local network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, comprising the second user equipment being already in the local group; the group of candidate local managers being of the local group, as taught in Hao. One is motivated as such in order to allow IoT devices freedom to make local decisions (See Hao [0048]).

	RE Claim 7, Fehrenbach, modified by Hao, discloses a method, as set forth in claim 1 above, wherein the selection parameter defines a process to use to select the local manager that depends upon a network metric (See Hao [0048] – leader selection rules such as strongest signal from base station).

	RE Claim 8, Fehrenbach, modified by Hao, discloses a method, as set forth in claim 7 above, wherein the local manager is further enabled to communicate the network metric to the second user equipment (See Fehrenbach [0326]-[0332] – group manager sends selection criteria/control signaling to UE to allow UE to select group manager [0332]), enabling the second user equipment to select the local manager based on the process and the network metric (See Fehrenbach [0326]-[0332] – selection of manager is based on network information and criteria [0332]).

	RE Claim 15, Fehrenbach discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a network device (See Fehrenbach FIGs 1-2 – network devices have machine-readable storage mediums (i.e. memory)), facilitate performance of operations, comprising:	identifying a group of candidate local managers of a local group of user equipment of a collection of local groups of user equipment, wherein the group of candidate user equipment comprises candidates to be a local administrator of the local group (See Fehrenbach FIG 5), 
	Receiving an association criterion (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager), 
	based on the association criterion, selecting the local manager from the group of candidate user equipment (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station providing parameters/control information to UE for UE to decide which group manager to select).
	Fehrenbach does not specifically disclose
	The group of candidate local managers being of the local group; or
	However, Hao teaches of 
	The group of candidate local managers being of the local group (See Hao FIG 1A; [0048] – IoT devices 110 selected as new leader is already part of local network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, comprising the group of candidate local managers being of the local group, as taught in Hao. One is motivated as such in order to allow IoT devices freedom to make local decisions (See Hao [0048]).


Claims 2-3, 5, 9-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. (US# 2020/0092685 hereinafter referred to as Fehrenbach) in view of Hao et al. (US# 2017/0155703 hereinafter referred to as Hao) and Roy (US# 2014/0286178).

	RE Claim 2, Fehrenbach, modified by Hao, discloses a method, as set forth in claim 1 above, wherein selecting the first user equipment comprises generating, by the second user equipment, a criterion for the selection of the first user equipment (See Hao FIG 1A; [0048] – based on received leader selection rules, IoT device 110 can select local leader).
	Fehrenbach, modified by Hao, does not specifically disclose wherein the criterion generated by the second user equipment comprises an aggregated cost metric generated based on the selection parameter and a network metric.
	However, Roy teaches of wherein the criterion generated by the second user equipment comprises an aggregated cost metric generated based on the selection parameter and a network metric (See Roy [0008], [0010] – for selecting cluster head, utilizing a determination probability that is based on residual energy and communication cost).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, modified by Hao, wherein the criterion generated by the second user equipment comprises an aggregated cost metric generated based on the selection parameter and a network metric, as taught in Roy. One is motivated as such in order to account for communication costs within the device group as well accounting for communication costs within the larger wireless network (See Roy Background; Summary).

	RE Claim 3, Fehrenbach, modified by Hao and Roy, discloses a method, as set forth in claim 2 above, wherein the network metric comprises a value corresponding to a workload of the local manager (See Roy [0008], [0010] – i.e. determination probability that is based on residual energy).

	RE Claim 5, Fehrenbach, modified by Hao and Roy, discloses a method, as set forth in claim 2 above, wherein communicating the selection parameter to the second user equipment comprises communicating the selection parameter to a candidate local manager of the group of candidate local managers (See Fehrenbach [0326] – base station providing group manager with selection criteria), enabling the candidate local manager to select the network metric to communicate to the second user equipment (See Fehrenbach [0326]-[0332] – group manager sends selection criteria/control signaling to UE to allow UE to select group manager [0332]), and wherein selecting the local manager based on the criterion comprises selecting the local manager based on a process selected by the second user equipment and the network metric (See Fehrenbach [0326]-[0332] – selection of manager is based on network information and criteria [0332]).

	RE Claim 9, Fehrenbach discloses a system, comprising:
	A processor (See Fehrenbach FIG 2 – network devices have processors); and
	a memory that stores executable instructions that, when executed by the processor (See Fehrenbach FIG 2 – network devices have memories), facilitate performance of operations, comprising: 
	identifying a group of candidate local managers of a local group of user equipment of a collection of local groups of user equipment (See Fehrenbach FIG 5), 
	receiving, from a network device, an association parameter (See Fehrenbach [0004]-[0005], [0361]-[0363] – base station sending parameters/control information for UE to use for associating with other UEs in UE group and UE group manager), 
	based on association parameter, selecting the local manager (See Fehrenbach [0004]-[0005], [0361]-[0363] – FIG 2 – base station providing parameters/control information to UE for UE to decide which group manager to select).
	Fehrenbach does not specifically disclose
	The group of candidate local managers being of the local group; or
	Selecting the local manager based on a predicted workload of a local manager.
	However, Hao teaches of 
	The group of candidate local managers being of the local group (See Hao FIG 1A; [0048] – IoT devices 110 selected as new leader is already part of local network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, comprising the group of candidate local managers being of the local group, as taught in Hao. One is motivated as such in order to allow IoT devices freedom to make local decisions (See Hao [0048]).
	Fehrenbach, modified by Hao, does not specifically disclose selecting the local manager based on a predicted workload of a local manager.
	However, Roy teaches of selecting the local manager based on a predicted workload of a local manager (See Roy [0008], [0010] – i.e. determination probability that is based on residual energy).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, modified by Hao, comprising selecting the local manager based on a predicted workload of a local manager, as taught in Roy. One is motivated as such in order to account for communication costs within the device group as well accounting for communication costs within the larger wireless network (See Roy Background; Summary).

	RE Claim 10, Fehrenbach, modified by Hao and Roy, discloses a system, as set forth in claim 9 above, wherein the association parameter comprises an aggregated cost metric generated based on the predicted workload of the local manager (See Roy [0008], [0010] – for selecting cluster head, utilizing a determination probability that is based on residual energy and communication cost), and wherein selecting the local manager based on the association parameter comprises selecting the local manager further based on the aggregated cost metric (See Roy [0008], [0010] – comparing determination probability relative to threshold to determine cluster head).

	RE Claim 11, Fehrenbach, modified by Hao and Roy, discloses a system, as set forth in claim 9 above, wherein the operations further comprise receiving a control channel message comprising a notification that an updated criterion is available from a broadcasted signal (See Fehrenbach [0361], [0560]-[0561] – selection criteria can be signaled via broadcast).

	RE Claim 12, Fehrenbach, modified by Hao and Roy, discloses a system, as set forth in claim 11 above, wherein the control channel message comprises a paging message and the broadcasted signal comprises a system information block (See Fehrenbach [0137] – control information broadcasted in system information block).

	RE Claim 13, Fehrenbach, modified by Hao and Roy, discloses a system, as set forth in claim 11 above, wherein the broadcasted signal is broadcast by the local manager, and wherein the broadcasted signal is based on the association parameter (See Fehrenbach [0360] – control information from base station can be first received by group manager and then broadcasted by group manager).

	RE Claim 14, Fehrenbach, modified by Hao and Roy, discloses a system, as set forth in claim 13 above, wherein the broadcasted signal is broadcast by the network device (See Fehrenbach [0362] – selection criteria sent from base station).

	RE Claim 16, Fehrenbach, modified by Hao, discloses a non-transitory machine readable medium, as set forth in claim 15 above.
	Fehrenbach, modified by Hao, does not specifically disclose wherein the association comprises an aggregated cost metric generated based on an association parameter and a network metric.
	However, Roy teaches of wherein the association comprises an aggregated cost metric generated based on an association parameter and a network metric (See Roy [0008], [0010] – for selecting cluster head, utilizing a determination probability that is based on residual energy and communication cost).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, modified by Hao, wherein the association comprises an aggregated cost metric generated based on an association parameter and a network metric, as taught in Roy. One is motivated as such in order to account for communication costs within the device group as well accounting for communication costs within the larger wireless network (See Roy Background; Summary).

	RE Claim 18, Fehrenbach, modified by Hao and Roy, discloses a non-transitory machine readable medium, as set forth in claim 16 above, wherein selecting the local manager is further based on an approach to selecting the local manager that was received with the association criterion (See Hao FIG 1A; [0048] – cloud server sending leader selection rules to IoT device 110).

	RE Claim 19, Fehrenbach, modified by Hao and Roy, discloses a non-transitory machine readable medium, as set forth in claim 16 above, wherein the network metric comprises a value corresponding to a workload of the local manager (See Roy [0008], [0010] – i.e. determination probability that is based on residual energy).

	RE Claim 20, Fehrenbach, modified by Hao and Roy, discloses a non-transitory machine readable medium, as set forth in claim 19 above, wherein the operations further comprise receiving a control channel message comprising a notification that an updated association criterion is available from a broadcasted signal (See Fehrenbach [0361], [0560]-[0561] – selection criteria can be signaled via broadcast).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. (US# 2020/0092685 hereinafter referred to as Fehrenbach) in view of Hao et al. (US# 2017/0155703 hereinafter referred to as Hao), Roy (US# 2014/0286178), and Cain et al. (US#2003/0202468 hereinafter referred to as Cain).

	RE Claim 6, Fehrenbach, modified by Hao and Roy, discloses a method, as set forth in claim 5 above. Fehrenbach, modified by Hao and Roy, does not specifically disclose wherein selecting the selection parameter is based on a weighting factor for the approach to selecting the local manager.
	However, Cain teaches of selecting the selection parameter is based on a weighting factor for the approach to selecting the local manager (See Cain [0089] – selecting cluster leader node based on weighted sum which is determined based on ranking of QoS node parameters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group device selection system, as disclosed in Fehrenbach, modified by Hao and Roy, wherein selecting the selection parameter is based on a weighting factor for the approach to selecting the local manager, as taught in Cain. One is motivated as such in order to efficiently associate node clusters and designate cluster leaders (See Cain Background).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477